                                                                                                  FILED
                                   UNITED STATES DISTRICT COUR   \ MAR - 6 2020 \.
                                 SOUTHERN DISTRICT OF CALIFO   A L-::-'.::::::;c::;;:::;-;:;:;;-;;;-
                                                                                              oLERK US DIST RIOT COURT
                                                                                           SOUTHERN DISTRICT 0• OALiffJ','•
UNITED STATES OF AMERICA,                                                                  BY
                                                                      Case No. 20-cr-00695-DMS-l

                                               Plaintiff,
                         vs.
                                                                      WDGMENT OF DISMISSAL
          Pedro Chavez-Zambrano,


                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8:1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation(l)




 Dated: ~ )        lp   \WW
                                                                           J,AttuJtLopez
                                                             ----i'-f«°:        ates Magistrate Judge
